              Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 1 of 11

 ...
 ~,
JTW: 04.29.19




(!)\~:
                                                                         -)                   U.S. Department
                                                                                  ~,...n Uniled Slales         Allorney
                                                                                                                             of Justice


    ~"A""'"                                                                                :.~I[)islricl o{lvfaryland
                                          I'H'!',.   ,...-""    c-


lacllwJ'Slendig
                                          lUi~UL..""            .:.,,J       rli Ie::      2:~
                                                                                            :illite -100                                  DIRECT; 410.209.'893
AS.~islanl United Slates Attorney                C '                          -       ~_      36 S. Charles Street                          MAIN: ,10.209.,800
Zachary '.Srend ig@ u.~doj.gO\'
                                                     "\.   -             .        ,
                                                                                              Baltimore. ,if[) 21 }0I-3119                   FAX: .JIO-962-23/0



                                         BY
                                              ~t~_DEPUTY                                      December 18, 2019

VIA EMAIL
Joseph Gigliotti, Esq.
The Maryland Building
5303 Baltimore Avenue
Suite 206
Hyattsville, MD 20781

              Re:      Plea Agreement in United States v. Elijah Davis
                       Criminal Number RDB-18-0339

Dear Counsel:

        This letter, together with the Sealed Supplement, confirms the plea agreement (this
"Agreement"') that has been offered to your client, Elijah Davis (hereinafter "Defendant"), by the
United States Attorney's Oflice for the District of Maryland ("this Oflice"). If the Defendant
accepts this ofter, please have the Defendant execute it in the spaces provided below. The terms of
the Agreement are as follows:

                                                               Offense of Conviction

        I.     The Defendant agrees to plead guilty to Count One of the Second Superseding
Indictment now pending against him, which charges him with Conspiracy to Distribute and Possess
with the Intent to distribute 100 grams or more of heroin, in violation of 21 U.S.c.       846. The                                             *
De!endant admits that he is, in fact, guilty of this offense and will so advisc the Court.

                                                           Elements of the Offense

       2.      The elements of the offense(s) to which the De!endant has agreed to plead guilty,
and which this Oflice would prove if the case went to trial, are as follows:

         From in or about January 2017 and continuing until on or about December 13, 2018, in the
District of Maryland and elsewhere:

                       a.           An agreement existed between two or more people to possess with the intent
                                    to distribute 100 grams or more of a mixture or substance containing a
                                    detectable amount of heroin; and
         Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 2 of 11
Plea Agreement
U.S. v. Elijah Davis
RDB-18-0339


                 b.        the Defendant knowingly and voluntarily entered that agreement.


                                                    Penalties

       3.      The maximum penalties provided by statute for the otTense(s) to which the
Defendant is pleading guilty are as follows:

  COUNT         STATUTE          MAND.MIN.               MAX         MAX       MAX FINE      SPECIAL
                                 IMPRISON-            IMPRISON-   SUPERVISED                 ASSESS-
                                   MENT                 MENT       RELEASE                    MENT
     I         21 U.S.c.   9        5 years,         40 years        Life      $5,000,00      $100
                   846          pursuant to 21                                     0
                                   U.S.c. 9
                               841 (b)(I )(A)(ii)

                 a.     Prison: Il' the Court orders a tern1 of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

                b.     Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to eustody to serve a tenn of imprisonment up to the entire original term of supervised
release if permitted by statute. followed by an additional term of supervised release.

                 c.        Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.c.   99 3663,    3663A, and 3664.

                 d.      Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.c. ~ 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

               e.       Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

                f.      Colleetion of Debts: If the Court imposes a fine or restitution, this Otlice's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods. available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Otlice to obtain a credit report in order to evaluate the Defendant's ability to pay,

                                                    Page 201'9
        Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 3 of 11
Plea Agreement
U.S. v. Elijah Davis
RDB-18-0339


and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

                                         Waiver of Rights

        4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

                a.      If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by ajudge, without ajury, if the Defendant, this Oftice, and the Court
all agreed.

                 b.      If the Defendant elected ajury trial, the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
 would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                c.     If the Defendant went to trial, the government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the government's witnesses. The Defendant would not have to present
any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in
defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

               d.     The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

                e.     If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
eharges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

               f.      By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court's questions both about the rights being given up and about the faets

                                             Page 3 of9
        Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 4 of 11
Plea Agreement
U.S. v. Elijah Davis
RDB-18-0339


of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

                g.      If the Court accepts the Defendant's plea of guilty, the Defendant will be
giving up the right to tile and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                 h.     By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not relying
on any promise or belief about the immigration consequences of pleading guilty. The Defendant
nevertheless aflirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                             Advisorv Sentencing Guidelines Applv

        5.      The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.c. S 3551-3742 (excepting 18 U.S.c. S 3553(b)(l) and 3742(e» and 28
U.S.c. SS 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                          Factual and Advisorv Guidelines Stipulation

        6.    This Oflice and the Defendant stipulate and agree to the Statement olTacts set forth
in Attachment A, which is incorporated by reference herein.

                 a.     This Otlice and the Defendant further agree that the applicable base otfense
level is 30, pursuant to U.S.S.G S 20 l.l(c)(5), because it was foreseeable to the defendant that the
conspirators would distribute more than one kilogram but less than three kilograms of heroin.

                b.     The base offense level is increased by two levels because a firearm was
possessed as part of the conspiracy, pursuant to U.S.S.G. S 201.1 (b). Thus, the base offense level
is thirty-two (32).



                                             Page 4 of9
        Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 5 of 11
Plea Agreement
U.S. v. Elijah Davis
RDB-18-0339


                c.      The defendant reserves the right to argue that a reduction in the offense level
of up to 4 levels is appropriate based on the Defendant's role in the offense pursuant to U.S.S.G.
~ 3B 1.2. The defendant further reserves the right to seck an appropriate decrease of the defendant's
offense level by 2, 3, or 4 levels at the time of sentencing. This office reserves the right to oppose
any such reduction.

                 d.     This Onice docs not oppose a two-level reduction in the Defendant's
adjusted offense level pursuant to U.S.S.G. ~ 3El.I(a), based upon the Defendant's apparent
prompt recognition and atlirmative acceptance of personal responsibility for the Defendant's
criminal conduct. This Otlice agrees to make a motion pursuant to U.S.S.G. ~ 3E1.1(b) for an
additional one-level decrease in recognition of the Defendant's acceptance of personal
responsibility for the Defendant's conduct. This Onice may oppose any adjustment for acceptance
of responsibility under U.S.S.G. ~ 3El.l(a) and may decline to make a motion pursuant to U.S.S.G.
~ 3EI.I(b), if the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii)
denies involvement in the offense; (iii) gives conflicting statements about the Defendant's
involvement in the offense; (iv) is untruthful with the Court, this Onice, or the United States
Probation Onice; (v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in
any criminal conduct between the date of this Agreement and the date of sentencing; (vii) attempts
to withdraw the plea of guilty; or (viii) violates this Agreement in any way.

                e.     Accordingly, the anticipated final adjusted offense level is as high as 29 and
as low as 25.

        7.       There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant's criminal history could alter the Defendant's offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income.

         8.     Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                       Rule Il(c)(I)(C) Pica

          9.      The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
 II (c)(l )(C) that a sentence of120 months in the custody of the Bureau of Prisons is the appropriate
disposition of this case. This agreement does not affect the Court's discretion to impose any lawful
term of supervised release or fine or to set any lawful conditions of probation or supervised release.
In the event that the Court rejects this plea agreement, either party may elect to declare the
agreement null and void. Should the Defendant so elect, he will be afforded the opportunity to
withdraw his plea pursuant to the provisions of Federal Rule of Criminal Procedurc II (c)(5).



                                             Page 5 of9
         Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 6 of 11
 Plea Agreement
 U.S. v. Elijah Davis
 RDB-18-0339


         10.     The parties agree that a sentence of 120 months is a reasonable and appropriate
 sentence, taking into consideration the nature and circumstances of the offense, and the defendant's
 criminal history, and all of the other factors set forth in 18 U.S.c. S 3553(a).

                                     Obligations   of the Parties

        II.     At the time of sentencing, this Ollice will recommend a sentence of 120 months of
imprisonment.      Upon imposition of sentence, this Oflice will move to dismiss the remaining
counts of the Second Superseding Indictment and the Third Superseding Indictment. This Oflice
reserves the right to bring to the Court's attention all information with respect to the Defendant's
background, character, and conduct that this Oflice deems relevant to sentencing, including the
conduct that is the subject of any counts orthe infonnation. At the time of sentencing, this Oflice
will move to dismiss any open counts against the Defendant.

                                         Waiver of Appeal

      12.     In exchange for the concessions made by this Oflice and the Defendant in this
Agreement, this Oflice and the Defendant waive their rights to appeal as follows:

                 a.     The Derendant knowingly waives all right, pursuant to 28 U.S.c. S 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope or the statute(s).

                 b.     The Defendant and this Oflice knowingly and expressly waive all rights
conferred by 18 U.S.c. S 3742 to appeal whatever sentence is imposed (including any term or
imprisonment, line, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant's criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, line, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

                     (i)   The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

                        (ii)   This Oflice reserves the right to appeal any sentence below a
statutory minimum.

                 c.      The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
tile any request for documents from this Oflice or any investigating agency.

                                             Forfeiture

                                             Page 6 01'9
        Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 7 of 11
Plea Agreement
U.S. v. Elijah Davis
RDB-18-0339



        13.     The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

                  a.     Specifically, but without limitation on the government's right to forfeit all
property subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United
States all of the Defendant's right, title, and interest in any items that the Defendant agrees
constitute money, property, and/or assets derived from or obtained by the Defendant as a result of,
or used to facilitate the commission of, the Defendant's illegal activities including:

                         I.     a SCCY, Model CPX-2 9 millimeter caliber semi-automatic pistol
                                with serial number 350049.

                  b.    The Defendant agrees to consent to the entry of orders of forfeiture for the
property described in the two above subparagraphs and waives the requirements of Federal Rules
of Criminal Procedure II(b)(I)(J), 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, advice regarding the forfeiture at the change-of-plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

                  c.     The Defendant agrees to assist fully in the forfeiture of the above property.
The Defendant agrees to disclose all assets and sources of income, to consent to all requests for
access to information related to assets and income, and to take all steps necessary to pass clear title
to the forfeited assets to the United States, including executing all documents necessary to transfer
such title, assisting in bringing any assets located outside of the United States within the
jurisdiction of the United States, and taking whatever steps are necessary to ensure that assets
subject to forfeiture are made available for forfeiture:

                 d.     The Defendant waives all challenges to any forfeiture carried out in
accordance with this Agreement on any grounds, including any and all constitutional, legal,
equitable, statutory, or administrative grounds brought by any means, including through direct
appeal, habeas corpus petition, or civil complaint. The Defendant will not challenge or seek review
of any civil or administrative forfeiture of any property subject to forfeiture under this Agreement,
and will not assist any third party with any challenge or review or any petition for remission of
forfeiture.

                       Defendant's   Conduct Prior to Sentencing and Breach

         14.     Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. ~ 3C 1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation otlicers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the

                                             Page 70f9
        Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 8 of 11
Plea Agreement
U.S. v. Elijah Davis
RDB-18-0339


plea of guilty or from this Agreement.

               a.        If the Defendant engages in conduct prior to sentencing that violates the
above paragraph of this Agreement, and the Court finds a violation by a preponderance of the
evidence, then: (i) this Ollice will be free from its obligations under this Agreement; (ii) this Ollice
may make sentencing arguments and recommendations different from those set out in this
Agreement, even if the Agreement was reached pursuant to Rule II(c)(I)(C); and (iii) in any
criminal or civil proceeding, this Ollice will be free to use against the Defendant all statements
made by the Defendant and any of the information or materials provided by the Defendant,
including statements, information, and materials provided pursuant to this Agreement, and
statements made during proceedings before the Court pursuant to Rule 11 of the Federal Rules of
Criminal Procedure. A determination that this Oflice is released from its obligations under this
Agreement will not permit the Defendant to withdraw the guilty plea.                   The Defendant
acknowledges that the Defendant may not withdraw the Defendant's guilty plea-even if made
pursuant to Rule II (c)(1 )(C)-if the Court finds that the Defendant breached the Agreement. In
that event, neither the Court nor the Government will be bound by the specific sentence or
sentencing range agreed and stipulated to herein pursuant to Rule 11(c)( 1)(C).

                                         Court Not a Party

         15.    The defendant expressly understands that the Court is not a party to this agreement.
In the federal system, the sentence to be imposed is within the sole discretion of the Court. The
Court is under no obligation to accept this plea agreement. In the event the Court rejects this Rule
11(c)(I)(C) plea agreement, pursuant to Rule 1I(c)(5)(C), the Defendant will be informed that hc
may withdraw his plea. lfhe persists in the guilty plea therealier, the Defendant understands that
the disposition of the case may be less favorable than that contemplated by this agreement. The
Defendant understands that neither this Oflice, his attorney, nor the Court can make a binding
prediction or promise that the Court will accept this agreement. The Defendant agrees that no one
has made such a binding prediction or promise.

                                         Entire Agreement

        16.     This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Ollice and the Defendant. There are no other
agreements, promises. undertakings, or understandings between the Defendant and this Ollice
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

        If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.




                                              Page 8 of9
        Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 9 of 11
Plea Agreement
U.S. v. Elijah Davis
RDB-18-0339




                                            Very truly yours,

                                            Robert K. Hur
                                            United States Attor ey


                                     By:
                                            Zachary Stendig
                                            Charles Austin
                                            Assistant Unit




        Ihave read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and [ do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.


 /t4~                                                      Date:
Elijah Davis
Defendant


         [ am Elijah Davis's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.




 ~/"7          4 - /l                                      Date:     IllJl1_!_c;          _
J eph GIglIottI, Esq.
Attorney for the Defendant



                                           Page 9 of9
       Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 10 of 11



                                        A1'1'ACHMENT A

                                   STIPULATION OF FACTS

         The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

         Between January 2017 until December 13, 2018, the defendant, Elijah Davis, conspired
and agreed with others to distribute quantities of heroin and fentanyl and to possess with the intent
to distribute those drugs in Baltimore, Maryland and elsewhere. More specifically, the defendant
participated in a drug trafficking organization that operated a "drug shop" in the 1400 block of
Kuper Street, Baltimore, Maryland and in the area of West Pratt and South Calhoun Streets in
Baltimore, Maryland. Members of the organization, including the defendant, conducted hand-to-
hand sales of drugs to customers in those areas. As a result, the Defendant agrees that it was
reasonably foreseeable to him that members of the conspiracy would distribute more than 1
kilogram of heroin but less than three kilograms of heroin.

         During their investigation, the Federal Bureau of Investigation ("FBI") utilized a camera
to conduct video surveillance of the drug shop. That video surveillance captured the defendant
participating in certain drug trafficking activities including hand-to-hand drug transactions.
Furthermore, on May 2, 2018, May 14,2018 and May 23, 2018. the defendant sold controlled
substances to a confidential source who was working on behalf of the FBI. These transactions were
captured on video.

        On June 26, 2018, the defendant was arrested by members of the Baltimore City Police
Department (131'0). At the time of his arrest, the defendant was in possession of a firearn1, to wit,
a SCCY, Model CPX-2 9 millimeter caliber semi-automatic pistol with serial number 350049. The
firearm was possessed in furtherance of the above-described drug trafficking conspiracy.

        The Government's      evidence consists of the seizure of narcotics and narcotics
paraphernalia, a firearm, physical and electronic surveillance, video surveillance, police reports,
laboratory analysis and witness testimony.

       All events occurred in the District of Maryland.
     Case 1:18-cr-00339-RDB Document 487 Filed 12/23/19 Page 11 of 11



SO STIPULATED:


                                  Zachary Stendig
                                  Charles Austin
                                  Assistant United Sta


                                  E~
                                  Defendant
                                                    ~,.
                                    seph Gigliotti, Esq.
                                  Counsel for Defendant




                                     2
